Title: To Thomas Jefferson from Anthony Garvey, 24 November 1787
From: Garvey, Anthony
To: Jefferson, Thomas


Rouen, 24 Nov. 1787. Acknowledges TJ’s letter of 21 Nov. “with the acquit a Caution for the Harpsicord.” In July 1782 he “bought on Joint account with the House of Ridley & Pringle of Baltimore Goods to the Amount of 32,000,₶” which goods were sent to them and arrived safely the following October; Ridley paid for half the purchase and the firm reported that “they sold to advantage” and would “send a remittance forthwith”; has “written them several letters since all to no purpose”; asks TJ’s advice on how to proceed.
